Exhibit 10.47

 

 

MIRANT CORPORATION

CHANGE IN CONTROL SEVERANCE PLAN



--------------------------------------------------------------------------------

MIRANT CORPORATION

CHANGE IN CONTROL SEVERANCE PLAN

ARTICLE 1

PURPOSE AND TERM

1.1 Purpose. The Board of Directors of the Company has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of certain key employees,
notwithstanding the possibility, threat or occurrence of a Change in Control of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of such key employees by virtue of the personal uncertainties and
risks created by a threatened or pending Change in Control, and to encourage the
key employees’ full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the key
employees with compensation and benefits arrangements upon a Change in Control.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to adopt this Plan.

The Plan is intended to qualify under Sections 201(2), 301(a)(3) and 401(a)(1)
of ERISA as an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

1.2 Term. The Plan shall generally be effective as of the Effective Date,
subject to amendment from time to time in accordance with Section 7.2. The Plan
shall continue until terminated pursuant to Article 7 of the Plan.

ARTICLE 2

DEFINITIONS

As used herein, the following words and phrases shall have the following
meanings:

2.1 “Affiliate” means any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

2.2 “Base Salary” means the amount a Participant is entitled to receive as wages
or salary on an annualized basis as in effect immediately prior to a Change in
Control or, if greater, at any time thereafter, in each case without reduction
for any pre-tax contributions to benefit plans. Base Salary does not include
bonuses, commissions, overtime pay or income from stock options, stock grants or
other incentive compensation.

2.3 “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

2.4 “Cause” as a reason for a Participant’s termination of employment means any
of the following acts by the Participant, as determined by the Chief Executive
Officer of the Company in the case of Tier II and III Employees and by the Board
in the case of Tier I Employees: gross neglect of duty, prolonged absence from
duty without the consent of the Company, intentionally engaging in any activity
that is in conflict with or adverse to the business or other interests of the
Company, or illegal conduct or willful misconduct, misfeasance or malfeasance of
duty which is reasonably determined to be detrimental to the Company.

2.5 “Change in Control” means the occurrence of any of the following events:

(a) Any “person” (as that term is used in Sections 13 and 14(d)(2) of the
Securities Exchange Act) becomes the beneficial owner (as that term is used in
Section 13(d) of the Securities Exchange Act), directly or indirectly, of fifty
percent (50%) or more of the Company’s capital stock entitled to vote in the
election of directors;

(b) Persons who, immediately prior to the Effective Date, constitute the Board
(the “Incumbent Directors”) cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority thereof, provided that any person who becomes a
director of the Company subsequent to the Effective Date shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least two-thirds (2/3) of the Incumbent Directors; but
provided further that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director;

(c) Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business Combination
(including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting

 

- 2 -



--------------------------------------------------------------------------------

securities of the Company; and

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying proposed or final regulations.

2.7 “Committee” means the Compensation Committee of the Board.

2.8 “Company” means Mirant Corporation, or its successor as provided in
Section 8.7.

2.9 “Disability” has the same meaning assigned such term in the Company’s
long-term disability plan, as in effect from time to time, or if no such plan is
in effect, “Disability” means Permanent and Total Disability as defined in
Section 22(e)(3) of the Code.

2.10 “Effective Date” means May 8, 2006.

2.11 “Employee” means any regular, full-time or part-time employee of the
Company or any Affiliate. Where the context requires in connection with a
Participant who is employed directly by an Affiliate, the term “Company” as used
herein includes such Affiliate.

2.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.13 “Good Reason” means, as a reason for a Participant’s resignation from
employment, the occurrence of any of the following after a Change in Control:

(a) a material reduction by the Company in the Participant’s Base Salary or
Target Annual Bonus, as in effect immediately prior to the Change in Control, as
the same may be increased from time to time (it being understood that a
Participant shall not have a basis to resign for Good Reason if (i) such
reduction is part of a less than 5% across-the-board reduction in base salary
rate or target annual bonus opportunity similarly affecting at least 95% of all
Employees of the Company, or (ii) no bonus is paid, or the amount of the bonus
is reduced, as a result of the failure of the Participant or the Company to
achieve applicable performance targets for such bonus);

(b) Failure by the Company (a) to continue in effect any compensation plan in
which the executive participates that is material to total compensation, unless
an equitable arrangement has been made with respect to such plan, or (b) to
continue the Participant’s participation therein on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of the

 

- 3 -



--------------------------------------------------------------------------------

Participant’s participation relative to other participants

(c) the assignment to the Participant of duties materially inconsistent with his
or her position, duties or responsibilities as in effect immediately prior to
Change in Control, or any other action by the Company which results in a
material diminution in such position, duties or responsibilities, excluding for
this purpose (i) a change in title or reporting relationship alone, and (ii) an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Participant;

(d) the failure of the Company to comply with and satisfy its obligations under
Section 8.7 of this Plan

(e) a requirement that the Participant move his or her principal place of
business to a location that is (i) more than 50 miles from the location at which
the Participant was stationed immediately prior to a Change in Control, and
(ii) farther from the Participant’s primary residence than was the location at
which the Participant was stationed immediately prior to the Change in Control.

2.14 “Participant” means any Employee designated by the Committee as a
participant in the Plan.

2.15 “Plan” means this Mirant Corporation Change in Control Severance Plan.

2.16 “Severance Benefits” mean the benefits payable in accordance with Article 4
of the Plan.

2.17 “Target Annual Bonus” means, with respect to any Participant, the higher of
(x) the Participant’s target bonus opportunity under the annual bonus plan
applicable to the Participant immediately prior to the Change in Control,
provided that if no target bonus opportunity has been established for such year
under such plan, the year immediately preceding the year in which the Change in
Control occurs, or (y) the Participant’s target bonus opportunity under the
annual bonus plan applicable to the Participant in effect at any time after the
Change in Control.

2.18 “Termination Date” means the date of the termination of a Participant’s
employment with the Company as determined in accordance with Article 6.

2.19 “Tier Level” means a Participant’s designation as a Tier I, Tier II or Tier
III Employee, as described in Section 3.1.

ARTICLE 3

ELIGIBILITY

3.1 Participation. The Committee or the Board shall designate from time to time
those Employees or classes of Employees who are Participants in the Plan. In the

 

- 4 -



--------------------------------------------------------------------------------

event the Committee or the Board designates certain Participants by job title,
position, function or responsibilities, an Employee who is appointed to such a
position after the Effective Date of this Plan shall be a Participant upon the
date he or she begins his or her duties in such position, unless otherwise
determined by the Committee or the Board. The Committee or the Board shall
designate each Participant in the Plan as a Tier I, Tier II or Tier III
Employee. Exhibit A, attached hereto and made a part hereof, sets forth the
initial Participants and their respective Tier Levels, which may be amended by
the Committee or the Board at any time prior to a Change in Control to add or
remove individual Participants or classes of Participants or to change Tier
Level classifications; provided, however, that the removal of individual
Participants or classes of Participants from the Plan, or any change in Tier
Level classification to a lower Tier Level with respect to any individual
Participant or class of Participants shall not be effective for at least 12
months after the date of the Committee or Board action. If a Change in Control
occurs during such 12-month period, any such action to remove individual
Participants or classes of Participants or to place individual Participants or
classes of Participants in a lower Tier Level shall be null and void.

3.2 Duration of Participation. Subject to Article 4 and Article 7, an Employee
shall cease to be a Participant in the Plan if (i) his or her employment is
terminated under circumstances in which he or she is not entitled to Severance
Benefits under the terms of this Plan, or (ii) prior to a Change in Control, he
or she ceases to be among the class of employees designated by the Committee or
the Board as Participants. Notwithstanding the foregoing, a Participant who has
terminated employment and is entitled to Severance Benefits under Section 4.1
shall remain a Participant in the Plan until the full amount of the Severance
Benefits and any other amounts payable under the Plan have been paid to the
Participant.

ARTICLE 4

SEVERANCE BENEFITS

4.1 Right to Severance Benefits.

(a) A Participant shall be entitled to receive from the Company Severance
Benefits in the amount provided in Section 4.2 if, within the two-year period
following a Change in Control, (i) the Participant’s employment with the Company
or any Affiliate is terminated by the Company without Cause (other than by
reason of the Participant’s death or Disability) or (ii) the Participant’s
employment is terminated by the Participant for Good Reason within a period of
90 days after the occurrence of the event giving rise to Good Reason.

(b) If a Change in Control occurs and (i) a Participant’s employment with the
Company or any Affiliate was terminated by the Company without Cause (other than
by reason of the Participant’s death or Disability) prior to the date of the
Change in Control or (ii) an action was taken with respect to the Participant
prior to the date of the Change in Control that would have constituted Good

 

- 5 -



--------------------------------------------------------------------------------

Reason if taken after a Change in Control, and the Participant can reasonably
demonstrate that such termination or action, as applicable, occurred at the
request of a third party who had taken steps reasonably calculated to effect the
Change in Control, then the termination or action, as applicable, will be
treated for all purposes of this Plan as having occurred immediately following
the Change in Control and such former Participant shall be entitled to the
benefits of the Plan accordingly.

(c) Notwithstanding anything to the contrary, no Severance Benefits shall be
provided to a Participant unless the Participant has executed and not revoked a
release in substantially the form attached hereto as Exhibit B (the “Release”).

4.2 Amount of Severance Benefits. If a Participant’s employment is terminated in
circumstances entitling him or her to Severance Benefits as provided in
Section 4.1, then:

(a) the Company shall pay to the Participant in a single lump sum cash payment
within 30 days after the Termination Date or such later date as may be required
by Section 4.5 of the Plan, the aggregate of the following amounts:

(i) the sum of (x) the Participant’s Base Salary through the Termination Date to
the extent not theretofore paid, (y) the product of (A) the Participant’s Target
Annual Bonus for the year in which the Termination Date occurs, and (B) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Termination Date, and the denominator of which is 365, and
(z) any accrued vacation pay to the extent not theretofore paid; and

(ii) a severance payment equal to three times, in the case of a Tier I Employee,
or two times, in the case of a Tier II Employee, or one times, in the case of a
Tier III Employee, the sum of (x) the Participant’s Base Salary and (y) the
Target Annual Bonus for the year in which the Termination Date occurs; and

(iii) a payment equal to the cost to the Company to provide certain group health
benefits sponsored by Company and maintained by the Participant on the
Termination Date. The amount payable under this Section 4.2(a)(iii) shall be
calculated based on the monthly cost to the Company (exclusive of any portion of
the cost paid by the employee) to provide the same level of coverage of such
group health benefits maintained by the Participant as of the Termination Date
for 36 months, in the case of a Tier I Employee, or 24 months, in the case of a
Tier II Employee, or 12 months, in the case of a Tier III Employee. For purposes
of this Section 4.2(a)(iii), group health benefits means any of the

 

- 6 -



--------------------------------------------------------------------------------

following: group medical, dental, vision, and/or prescription drug benefits. The
cost of such group health coverage is based on the monthly premium charged to
the Company for such coverage on the Termination Date by an insurance carrier if
such benefit is provided pursuant to an insurance contract issued by an
insurance carrier to the Company. If the coverage is self-insured by the
Company, the cost will be the monthly cost as determined by the Company in
accordance with reasonably acceptable means (for self-insured group health, the
cost shall equal the “applicable premium” under COBRA for such benefits for the
year in which the Termination Date occurs). The Participant will be entitled to
make an election to continue group health benefits in accordance with the terms
of the various group health plans.

(b) all of the Participants stock options and other equity awards in the nature
of rights that may be exercised shall become fully vested and exercisable and
the post-termination exercise period shall be governed by the agreements
evidencing such awards, and all restrictions on any other outstanding equity
awards shall lapse; and

(c) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Participant any other amounts or benefits required to be paid
or provided or which the Participant is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies.

4.3 Non-Duplication of Benefits. This Plan is not intended to supersede any
other plan, program, arrangement or agreement providing a Participant with
severance or related benefits in the case of termination of employment following
a Change in Control. In the event that a Participant becomes entitled to receive
benefits under this Plan and any such benefit duplicates a benefit that would
otherwise be provided under any other plan, program, arrangement or agreement as
a result of the Participant’s termination of employment, then the Participant
shall be entitled to receive the greater of the benefit available under the
Plan, on the one hand, and the benefit available under such other plan, program,
arrangement or agreement, on the other.

4.4 Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for under this Plan and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Participant or others. In no event shall the Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Agreement and
such amounts shall not be reduced whether or not the Participant obtains other
employment.

4.5 Code Section 409A. Notwithstanding the foregoing provisions of this

 

- 7 -



--------------------------------------------------------------------------------

Article 4, to the extent required to comply with Section 409A of the Code,
amounts and benefits to be paid under this Article 4 shall be delayed to the six
month anniversary of the date of the Participant’s separation from service,
within the meaning of Code Section 409A.

ARTICLE 5

EFFECT OF SECTIONS 280G AND 4999 OF THE CODE

5.1 Certain Additional Payments by the Company. This Section 6.1 shall be
applicable to all Tiers of Employee Participants.

(a) Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any benefit, payment or
distribution by the Company to or for the benefit of a Tier I and Tier II
Employee Participant (whether paid or payable or distributed or distributable
pursuant to the terms of this Plan or otherwise, but determined without regard
to any additional payments required under this Section 5.1) (such benefits,
payments or distributions are hereinafter collectively referred to as
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Participant with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Participant shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Participant of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Participant retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments with a maximum benefit of $2 million.

Notwithstanding the foregoing provisions of this Section 5.1(a), if the
Parachute Value (as defined below) of all Payments does not exceed 110% of the
Participant’s Safe Harbor Amount (as defined below), then the Company shall not
pay the Participant a Gross-Up Payment, and the Payments due under this Plan
shall be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount; provided, that if even after all Payments due
under this Plan are reduced to zero, the Parachute Value of all Payments would
still exceed the Safe Harbor Amount, then no reduction of any Payments shall be
made and the Gross-Up Payment shall be made. The reduction of the Payments due
hereunder, if applicable, shall be made in such a manner as to maximize the
economic present value of all Payments actually made to the Participant,
determined by an independent, nationally recognized accounting firm or
compensation consulting firm (the “Determination Firm”) for purposes of
Section 280G of the Code using the discount rate required by Section 280G(d)(4)
of the Code. For purposes of this Section 5.1, the “Parachute Value” of a
Payment

 

- 8 -



--------------------------------------------------------------------------------

means the present value as of the date of the change of control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment. For purposes of this Section 5.1, the
Participant’s “Safe Harbor Amount” means one dollar less than three times the
Participant’s “base amount” within the meaning of Section 280G(b)(3) of the
Code.

(b) Subject to the provisions of Section 5.1(c), all determinations required to
be made under this Section 5.1, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, shall be made the Determination Firm which
shall provide detailed supporting calculations both to the Company and the
Participant within 15 business days of the receipt of notice from the
Participant that there has been a Payment, or such earlier time as is requested
by the Company. All fees and expenses of the Determination Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 5.1, shall be paid by the Company to the Participant within five days of
the receipt of the Determination Firm’s determination. Any determination by the
Determination Firm shall be binding upon the Company and the Participant;
provided that if, the Determination Firm’s initial determination to the contrary
notwithstanding, the Internal Revenue Service (or other applicable taxing
authority) determines that an additional Excise Tax is due with respect to the
Payments, the Determination Firm shall recalculate the amount of the Gross-Up
Payment based upon the determinations made by the Internal Revenue Service (or
other applicable taxing authority) after taking into account any additional
interest and penalties (the “Recalculated Amount”) and the Company shall pay to
the Participant, within 5 days of the receipt of the Determination Firm’s
recalculation the Gross-Up Payment, the excess of the Recalculated Amount over
the Gross-Up Payment initially paid to the Participant. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Determination Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5.1(c) and the Participant thereafter is required to make a payment of
any Excise Tax, subject to the maximum, the Determination Firm shall determine
the amount of the Underpayment that has occurred and any such Underpayment shall
be promptly paid by the Company to or for the benefit of the Participant,
together with interest, from the time of payment by the Participant of such
Excise Tax, at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code.

(c) The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by

 

- 9 -



--------------------------------------------------------------------------------

the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Participant is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company, and designating such attorney as
authorized to act on the Participant’s behalf with respect to such examination,
if necessary, through a power of attorney,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 5.1(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Participant to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs the Participant
to pay such claim and sue for a refund, the Company shall advance the amount of
such payment to the Participant, on an interest-free basis and shall indemnify
and hold the Participant harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any

 

- 10 -



--------------------------------------------------------------------------------

imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Participant with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Participant shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by the Participant of an amount advanced by the
Company pursuant to Section 5.1(c), the Participant becomes entitled to receive
any refund with respect to such claim, the Participant shall (subject to the
Company’s complying with the requirements of Section 5.1(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the
Participant of an amount advanced by the Company pursuant to Section 5.1(c), a
determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Company does not notify the Participant in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

ARTICLE 6

TERMINATION OF EMPLOYMENT

6.1 Written Notice Required. Any purported termination of employment, whether by
the Company or by the Participant, shall be communicated by written notice to
the other (a “Notice of Termination”).

6.2 Termination Date. In the case of the Participant’s death, the Participant’s
Termination Date shall be his or her date of death. In all other cases, the
Participant’s Termination Date shall be the date specified in the Notice of
Termination subject to the following:

(a) If the Participant’s employment is terminated by the Company for Cause or
due to Disability, the date specified in the Notice of Termination shall be at
least 30 days from the date the Notice of Termination is given to the
Participant, provided that in the case of Disability, the Participant shall not
have returned to the full-time performance of his or her duties during such
period of at least 30 days; and

(b) If the Participant terminates his or her employment for Good Reason, the
date specified in the Notice of Termination shall not be more than 60 days from
the date the Notice of Termination is given to the Company.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE 7

DURATION, AMENDMENT AND TERMINATION, CLAIMS

7.1 Duration. The Plan shall become effective as of the Effective Date. The
Board may terminate the Plan as of any date that is at least 12 months after the
date of the Board’s action. If a Change in Control occurs during such 12-month
period, this Plan shall continue in full force and effect and shall not
terminate or expire until after all Participants who become entitled to any
payments hereunder shall have received such payments in full.

7.2 Amendment and Termination. Subject to the following sentence, the Plan may
be amended from time to time in any respect by the Board; provided, however, in
the event that a Change in Control occurs within one year following an amendment
to the Plan that would adversely affect the rights or potential rights of
Participants, the amendment will not be effective. In anticipation of or on or
following a Change in Control, the Plan shall no longer be subject to amendment,
change, substitution, deletion, revocation or termination in any respect which
adversely affects the rights of Participants without the consent of each
Participant so affected. For the avoidance of doubt, removal of a Participant as
a Participant (other than as a result of the Participant ceasing to be an
Employee) or a decrease in the Participant’s Tier Level shall be deemed to be an
amendment of the Plan which adversely affects the rights of the Participant.

7.3 Form of Amendment. The form of any amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Company, certifying that the amendment or termination has been approved by
the Board. An amendment of the Plan in accordance with the terms hereof shall
automatically effect a corresponding amendment to all Participants’ rights and
benefits hereunder. A termination of the Plan shall in accordance with the terms
hereof automatically effect a termination of all Participants’ rights and
benefits hereunder.

7.4 Claims Procedure.

(a) A Participant may file a claim with respect to amounts asserted to be due
hereunder by filing a written claim with the Committee specifying the nature of
such claim in detail. The Committee shall notify the claimant within 60 days as
to whether the claim is allowed or denied, unless the claimant receives written
notice from the Committee prior to the end of the 60 day period stating that
special circumstances require an extension of time for a decision on the claim,
in which case the period shall be extended by an additional 60 days. Notice of
the Committee’s decision shall be in writing, sent by mail to the Participant’s
last known address and, if the claim is denied, such notice shall (i) state the
specific reasons for denial, (ii) refer to the specific provisions of the Plan
upon which such denial is based, and (iii) if applicable, describe any
additional information or material necessary to perfect the claim, an
explanation of why such information or material is necessary, and an explanation
of the review procedure in Section 7.4(b).

 

- 12 -



--------------------------------------------------------------------------------

(b) A claimant is entitled to request a review of any denial of his claim under
Section 7.4(a). The request for review must be submitted to the Committee in
writing within 60 days of mailing by the Committee of notice of the denial.
Absent a request for review within the 60 day period, the claim will be deemed
conclusively denied. The claimant or his representative shall be entitled to
review all pertinent documents, and to submit issues and comments orally and in
writing to the Committee. The review shall be conducted by the Committee, which
shall afford the claimant a hearing and which shall render a decision in writing
within 60 days of a request for a review, provided that, if the Committee
determines prior to the end of such 60 day review period that special
circumstances require an extension of time for the review and decision of the
denial, the period for review and decision on the denial shall be extended by an
additional 60 days. The claimant shall receive written notice of the Committee’s
review decision, together with specific reasons for the decision and reference
to the pertinent provisions of the Plan.

ARTICLE 8

MISCELLANEOUS

8.1 Legal Fees and Expenses. The Company shall reimburse all legal fees and
related expenses (including the costs of experts, evidence and counsel)
reasonably and in good faith incurred by a Participant if the Participant
prevails on a material issue with respect to his or her claim for relief in an
action by the Participant to obtain or enforce any right or benefit provided by
this Plan.

8.2 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment.

8.3 Nature of Plan and Benefits. Participants and any other person who may have
rights hereunder shall be mere unsecured general creditors of the Company with
respect to a Severance Benefits due hereunder, and all amounts (other than fully
insured benefits) shall be payable from the general assets of the Company.

8.4 Withholding of Taxes. The Company may withhold from any amount payable or
benefit provided under this Plan such Federal, state, local, foreign and other
taxes as are required to be withheld pursuant to any applicable law or
regulation.

8.5 No Effect on Other Benefits. Severance Benefits shall not be counted as
compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements, except to the extent expressly provided
therein or herein.

8.6 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision

 

- 13 -



--------------------------------------------------------------------------------

of the Plan, which shall remain in full force and effect, and any prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.7 Successors. This Plan shall bind any successor of or to the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.

8.8 Assignment. This Plan shall inure to the benefit of and shall be enforceable
by a Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant should
die while any amount is still payable to the Participant under this Plan had the
Participant continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the
Participant’s estate. A Participant’s rights under this Plan shall not otherwise
be transferable or subject to lien or attachment.

8.9 Enforcement. This Plan is intended to constitute an enforceable contract
between the Company and each Participant subject to the terms hereof.

8.10 Governing Law. To the extent non preempted by ERISA, the validity,
interpretation, construction and performance of the Plan shall in all respects
be governed by the laws of Delaware, without reference to principles of conflict
of law.

8.11 Arbitration. Any dispute or controversy arising under or in connection with
this Plan that cannot be mutually resolved by the Company and a Participant and
their respective advisors and representatives shall be settled exclusively by
arbitration in Atlanta, Georgia in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Participant, or if such two
individuals cannot agree on the selection of the arbitrator, who shall be
selected by the American Arbitration Association. The Company shall reimburse
the Participant’s reasonable legal fees if he prevails on a material issue in
arbitration.

8.12 Section 409A Savings Clause. Notwithstanding anything in the Plan to the
contrary, to the extent that any amount or benefit that would constitute
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under the Plan by reason a Participant’s termination
of employment, such

 

- 14 -



--------------------------------------------------------------------------------

amount or benefit will not be payable or distributable to the Participant unless
(i) such termination of employment meets the description or definition of
“separation from service” in Section 409A of the Code and applicable proposed or
final regulations, or (ii) the payment or distribution of such amount or benefit
would be exempt from the application of Section 409A of the Code by reason of
the short-term deferral exemption or otherwise.

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

Mirant Corporation Change in Control Severance Plan

Tier I Employee Participants:

All Corporate Executive Officers at Senior Vice President level and above

Tier II Employee Participants:

All elected Corporate Vice Presidents

Tier III Employee Participants:

Corporate Directors and above with salaries above $175, 000. This would also
include positions with the following titles – which are considered equivalent to
Corporate Directors: Regional VP, Associate General Counsel, certain executives
at international business units.

 

- 16 -



--------------------------------------------------------------------------------

EXHIBIT B

Form of Release

This Release is granted effective as of the          day of                 ,
20    , by                              (“Employee”) in favor of Mirant
Corporation (the “Company”). This is the Release referred to that certain Change
in Control Severance Plan adopted by the Company effective as of             ,
2006 (the “Plan”). Employee gives this Release in consideration of the Company’s
promises and covenants as recited in the Severance Plan, with respect to which
this Release is an integral part.

1. Release of the Company. Employee, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (“the Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Employee ever had or now
has against the Released Parties, including, without limitation, any claims
arising by reason of or in any way connected with any employment relationship
which existed between the Company or any of its parents, subsidiaries,
affiliates, or predecessors, and Employee. It is understood and agreed that this
Release is intended to cover all actions, causes of action, claims or demands
for any damage, loss or injury, whether known or unknown, of any nature
whatsoever, including those which may be traced either directly or indirectly to
the aforesaid employment relationship, or the termination of that relationship,
that Employee has, had or purports to have, from the beginning of time to the
date of this Release, and including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621,
et seq., Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the
Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory
or common law wrongful discharge, claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for emotional distress; claims for wages or
vacation pay; claims for benefits or that in any way relate to the design or
administration of any employee benefit program, including any claims arising
under the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.;
and claims under any other applicable federal, state or local laws or legal
concepts; provided, however, that nothing herein shall release the Company of
any indemnification obligations to Employee under the Company’s bylaws,
certificate of incorporation, Delaware law or otherwise.

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Employee agrees that by executing this
Release, he has released and waived any and all claims he has or may have as of
the date of this Release for age discrimination under the Age Discrimination in
Employment Act,

 

- 17 -



--------------------------------------------------------------------------------

29 U.S.C. § 621, et seq. Employee acknowledges and agrees that he has been, and
hereby is, advised by the Company to consult with an attorney prior to executing
this Release. Employee further acknowledges and agrees that the Company has
offered Employee the opportunity, before executing this Release, to consider
this Release for a period of twenty-one (21) calendar days; and that the
consideration he receives for this Release is in addition to amounts to which he
was already entitled. It is further understood that this Release is not
effective until seven (7) calendar days after the execution of this Release and
that Employee may revoke this Release within seven (7) calendar days from the
date of execution hereof.

3. Confidential Information. From and after the Termination Date (as defined in
the Severance Plan), Employee agrees that he shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by Employee
during Employee’s employment by the Company or any of its affiliated companies,
to anyone other than the Company and those designated by it. It is understood,
however, that the obligations of this Paragraph 3 shall not apply to the extent
that the aforesaid matters (i) are disclosed in circumstances where Employee is
legally required to do so or (ii) become generally known to and available for
use by the public other than by acts by Employee or representatives of Employee
in violation of the Severance Plan or this Release.

4. Non-Admission. It is understood and agreed by Employee that the payment made
to him is not to be construed as an admission of any liability whatsoever on the
part of the Company or any of the other Releasees, by whom liability is
expressly denied.

5. Acknowledgement and Revocation Period. Employee agrees that he has carefully
read this Release and is signing it voluntarily. Employee acknowledges that he
has had twenty one (21) days from receipt of this Release to review it prior to
signing or that, if Employee is signing this Release prior to the expiration of
such 21-day period, Employee is waiving his right to review the Release for such
full 21-day period prior to signing it. Employee has the right to revoke this
release within seven (7) days following the date of its execution by him. In
order to revoke this Release, Employee must deliver notice of the revocation in
writing to Company’s General Counsel before the expiration of the seven (7) day
period. However, if Employee revokes this Release within such seven (7) day
period, no severance benefit will be payable to him under the Severance Plan and
he shall return to the Company any such payment received prior to that date.

6. No Revocation After Seven Days. Employee acknowledges and agrees that this
Release may not be revoked at any time after the expiration of the seven (7) day
revocation period and that he/she will not institute any suit, action, or
proceeding, whether at law or equity, challenging the enforceability of this
Release. Employee further acknowledges and agrees that, with the exception of an
action to challenge the waiver of

 

- 18 -



--------------------------------------------------------------------------------

claims under the ADEA, Employee shall not ever attempt to challenge the terms of
this Release, attempt to obtain an order declaring this Release to be null and
void, or institute litigation against the Company or any other Releasee based
upon a claim that is covered by the terms of the release contained herein,
without first repaying all monies paid to him/her under Article 4 of the
Severance Plan. Furthermore, with the exception of an action to challenge his
waiver of claims under the ADEA, if Employee does not prevail in an action to
challenge this Release, to obtain an order declaring this Release to be null and
void, or in any action against the Company or any other Releasee based upon a
claim that is covered by the release set forth herein, Employee shall pay to the
Company and/or the appropriate Releasee all their costs and attorneys’ fees
incurred in their defense of Employee’s action.

7. Governing Law and Severability. This Release and the rights and obligations
of the parties hereto shall be governed and construed in accordance with the
laws of the State of Delaware. If any provision hereof is unenforceable or is
held to be unenforceable, such provision shall be fully severable, and this
document and its terms shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court or tribunal construing the
provisions shall add as a part hereof a provision as similar in terms and effect
to such unenforceable provision as may be enforceable, in lieu of the
unenforceable provision.

This document contains all terms of the Release and supersedes and invalidates
any previous agreements or contracts. No representations, inducements, promises
or agreements, oral or otherwise, which are not embodied herein shall be of any
force or effect.

EMPLOYEE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned acknowledges that he has read these three
pages and he sets his hand and seal this          day of                 ,
20    .

 

EMPLOYEE:  

 

 

Sworn to and subscribed before me this          day of                 , 20    .

 

 

  Notary Public   My Commission Expires:  

 

 

Approved by Mirant Compensation Committee May 8th

 

- 20 -